DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 7/22/2021 and 7/23/2021 have been received and entered. Claims 1, 3, 8, 9, 13 and 16 have been amended. Claim 7 has been cancelled. Claims 23-24 have been added. Claims 1-6 and 8-24 are pending in the application.
Applicants’ amendment to the specification which listed a plurality of paragraphs has been amend to correct an inadvertent spelling error, to correct an inadvertent typographical error, to correct an inadvertent grammatical error. However, applicants did not indicate the words, terms that applicant want to correct at all. Applicants just referred to marked substitute specification. However, there are too many paragraphs that cannot recognized where the words, terms that applicants indicate to amend such as paragraphs 0219, 00278, 00302, 00306, 00335, 00347, 00368, and the rest of other paragraphs. Further, the paragraphs in the specification should be in consecutive order, the present specification is not in proper from paragraph 00122 then change to next paragraph 0123; from paragraph 0236 then change to next paragraph 00237; from paragraph 00455 then change to next paragraph 0456; and paragraph 00455 is blank; from paragraph 0610 then change to next paragraph 00611. Therefore, the appropriate specification is requested.
Applicants’ remark has been considered, but it is not persuasive to overcome the rejection in the record. Further met under 35 U.S.C 112, first paragraph because there is no definition to define for a first state and a second state as applicant mentioned in the specification, paragraph 00313. Applicant argued that “Breadth of a claim is not to be equaled with indefiniteness. In re Miller, 441 F.2D 689, 169 USPQ 597 (CCPA 1971). MPEP 2173.01. Furthermore, latitude in the manner of expression and the aptness of terms should be permitted even though the examiner believes that more suitable language In re Morris, 44 USPQ 2d 1023 (Fed. Cir. 1997)). There is no Terminal Disclaimer filed in the record.
Specification
The disclosure is objected to because of the following informalities: There are too many paragraphs that cannot recognized where the words, terms that applicants indicate to amend such as paragraphs 0219, 00278, 00302, 00306, 00335, 00347, 00368, and the rest of other paragraphs. Further, the paragraphs in the specification should be in consecutive order, the present specification is not in proper from paragraph 00122 then change to next paragraph 0123; from paragraph 0236 then change to next paragraph 00237; from paragraph 00455 then change to next paragraph 0456; and paragraph 00455 is blank; from paragraph 0610 then change to next paragraph 00611. Therefore, the appropriate specification is requested. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recited a first state and a second state in comparison as applicant mentioned in the specification, paragraph 00313. However, there is no written description in paragraph 00313 support for this matter.
Dependent claims 2-6, 8, 10-15, and 17-24 are rejected based on the rejection of the base claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



With respect to claims 1, 9 and 16, the claimed invention recite “adjust an operating parameter of the component based on a comparison of the at least one output data pattern and a second state of the component” is unclear and not defined because there is no technical performance operation to define on how a comparison of the at least output data pattern and a second state of the component can be operated to recognize to adjust an operating parameter of the component. There is no historical data about sequences of state information in operation to define for an anticipated state of the component and there is no levels threshold that can be used to identify an operating parameter. Therefore, the claimed invention is unclear and indefinite. Further, according to Federal Circuit Court decision  that although the limitations are read in light of the specification, limitations from the specification are not imported into the claims (In re Morris, 44 USPQ 2d 1023 (Fed. Cir. 1997)).
Dependent claims 2-6, 8, 10-15 and 17-24 are rejected based on the rejection of the base claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/226552 in view of Cella et al (US 10824140). The co-pending application discloses “a monitoring system for data collection in an industrial environment comprising a plurality of input sensors operatively coupled to a production line, the plurality of input sensors communicatively coupled to a data collector having a controller, wherein the plurality input sensors are configured to collect sensor data from the production line; the controller comprising: a data collection band circuit structured to determine at least one collection parameter for  in view of a customary and skill in the art which the transmission condition in the present application is anticipated such the transmission feedback as disclosed the patent reference.  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed on 7/22/2021 and 7/23/2021 have been fully considered but they are not persuasive. Please see sections 2-3 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al (US 10401846) discloses cooperative and compressive sensing system.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN BUI/Primary Examiner, Art Unit 2865